Citation Nr: 0712460	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  98-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected left knee instability from December 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to May 
1984.

This appeal is before the Board of Veterans' Appeals on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas.

This matter was previously before the Board in June 2005, 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.  It is 
noted that the issue of whether the reduction from 30 percent 
to 20 percent effective December 1, 1998 was proper, was 
listed as an issue on appeal in the most recent Supplemental 
Statement of the Case dated in August 2006.  However, this 
issue was finally adjudicated by the Board in June 2005, and 
is, therefore, not currently on appeal before the Board.


FINDING OF FACT

The veteran's left knee instability is manifested by no more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for left knee instability from December 1, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate her increased disability rating claim.  The RO 
sent the veteran letters in May 2001, February 2003, October 
2003, August 2005, and March 2006 in which she was informed 
of what was required to substantiate her claim and of her and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that she identified as being helpful 
to her claim.  She was also asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.

Since the veteran's claim for an increased disability rating 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant VA and private medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in July 2001, June 2003, and 
October 2005.  These examinations were thorough in nature, 
based upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

A VA examination report dated in February 1998 shows that the 
veteran provided a history of bilateral knee pain.  She 
indicated having undergone arthroscopic examination in May 
1997.  She stated that since the onset of her disability, she 
had experienced increased pain and instability with prolonged 
standing, walking or running.  Physical examination of the 
left knee reveled essentially symmetrical knee joints with no 
evidence of swelling, effusion or inflammation.  There were 
four well-healed arthroscopic puncture scars of both knees 
which were located in the anterior aspect, bilaterally.  
Palpation revealed no tenderness, swelling, effusion or 
increased heat of the knee.  Range of motion testing revealed 
crepitus, but no significant tenderness.  The knee joint was 
stable anteriorly, posteriorly, and laterally.  Range of 
motion of the knee joint was from zero to 120 degrees of 
flexion.  The diagnosis, in pertinent part, was 
chondromalacia patella; status post lateral release of the 
knee; and status post arthroscopic examination of the knee. 

A VA examination report dated in July 2001 shows that the 
veteran provided a history of left knee symptoms as during 
her prior examination.  She presented at the examination 
wearing elastic knee sleeves with metal hinges on both sides 
of the knee.  She stated her knee would hurt with walking and 
with stairs.  She had stairs at her house but would walk 
minimally up and down the stairs.  She noted that the brace 
and occasional over-the-counter pain medication were helpful.  
She also described that her knees would swell on occasion.  
Physical examination revealed a well-developed, well-
nourished woman in no acute distress.  Range of motion of the 
left knee was from zero to 130 degrees of flexion.  Lachman's 
test was negative, the knee was cool and not swollen, and 
there was no focal knee tenderness.  There was no subluxation 
of the patella.  X-rays were unremarkable for age.  The 
diagnosis was chondromalacia of the left knee as documented 
in arthroscopic surgery examination in 1997.  The examiner 
added that the left knee had benign cortical hyperostosis 
which did not cause arthritis.  The examiner could not assess 
the frequency of flare-ups as there was no evidence of a 
flare-up at the time. 

A VA examination report dated in June 2003 shows that the 
veteran provided a history of left knee symptoms as during 
her prior examination.  She reported chronic intermittent, 
mild-to-moderate pain, instability, stiffness, and occasional 
locking.  She described the pain as being five on a scale of 
10.  She would take over-the-counter medication daily and 
would occasionally wear a knee brace which were helpful.  
Moderate flare-ups would occur intermittently, usually five 
times a week, lasting from minutes to days.  The symptoms 
were worse with cold weather, humid weather, prolonged 
ambulation, and strenuous activity with weight bearing.  The 
symptoms are relieved by rest and pain medications.   The 
examiner estimated that there was no additional limitation of 
motion or functional impairment during flare-ups.  There were 
no episodes of dislocation or recurrent subluxation.  The 
veteran reported moderate impact on her usual occupation and 
daily activities.

Physical examination revealed range of motion of extension 
from zero degrees and flexion to 125 degrees, with pain 
demonstrated from 110 degrees to 125 degrees.  There was 
additional limitation with pain, fatigue, weakness, lack of 
endurance, prolonged weight bearing, standing, and using 
stairs.  There were no acute inflammatory signs or crepitance 
present.  There was tenderness on the medial joint line and 
anterior patella inferiorly present.  There was no erythema, 
but there was guarding of the movement on stairs and prolong 
weight bearing.  There was no swelling, effusion, or 
instability.  Slight laxity was noted.  There was no 
ankylosis present.  X-rays revealed minimal-to-mild 
degenerative joint disease of the knee joint.  The diagnosis 
was left knee remote injury, status post surgery with 
residual; chondromalacia patella with degenerative disease 
per arthroscope report; and mild degenerative joint disease 
of the knee left.

During the veteran's February 2005 Travel Board hearing 
before the undersigned Veterans Law Judge, the veteran 
reported that she would experience locking and swelling of 
the left knee.  She added that sitting and getting up would 
elicit a creaking sound in the knee.  She also described 
daily pain.

An unsigned and undated lay statement from J. C. K., received 
by the RO in March 2005, shows that the veteran had been 
witnessed to have experienced knee pain throughout their 
friendship and having had to take medication several times 
throughout the day to eliminate pain, pressure, and swelling 
of the knees.

A VA examination report dated in October 2005 shows that the 
veteran provided a history of left knee symptoms as during 
her prior examination.  She reported left knee pain as being 
five on a scale of 10, which could be as bad as eight.  
Physical examination revealed mild quad atrophy as well as 
mild quad weakness.  She had well-healed portal sites. The 
knee was diffusely tender, both medially as well as 
laterally.  There appeared to be slight effusion.  The 
patella was hypermobile, but there was no apprehension sign, 
and the patella did not dislocate or sublux.  Range of motion 
was from zero to 100 degrees, both actively and passively, 
but there was pain from 85-100 degrees, with grimaces.  There 
was mild patellar crepitance on knee motion.  There was no 
McMurray's, Lachman's, or anterior-posterior drawer sign.  
The left knee was in mild valgus, appearing stable to varus 
and valgus stresses both in extension and flexion to 30 
degrees.  Leg lengths were equal, and gait appeared grossly 
normal.  Her shoe wear was unremarkable.  X-rays showed mild 
degenerative joint disease of the patellofemoral joint of the 
left knee.  The veteran also provided a magnetic imaging 
resonance (MRI) report from Red River Radiology, in Austin, 
Texas, dated in July 2005 which showed moderate 
chondromalacia patellae; small focal full thickness articular 
cartilage defect, posterior central lateral femoral condoyle 
weight bearing surface without cortical step off or 
subcortical edema; and small joint effusion.  The assessment 
was left knee condition with hypermobility of patella and 
traumatic-degenerative arthritis of the left knee.  The 
veteran's main problem was said to be pain, and during 
exacerbation, an inability to bend the left knee because of 
pain.

The veteran is service-connected for left knee instability 
which has been rated as 20 percent disabling, effective as of 
December 1, 1998.  It is noted that she has been rated 
separately for degenerative joint disease of the left knee, 
and as the issue associated with an increase disability 
rating for that separate rating has already been finally 
adjudicated by the Board in June 2005, it will not be 
addressed herein.

The veteran's left knee instability is rated pursuant to the 
criteria set forth in Diagnostic Code 5257 which provides for 
the rating of other impairments of the knee, to include 
recurrent subluxation or lateral instability.  The maximum 30 
percent rating is warranted when the impairment of the knee 
is severe.  A 20 percent rating is warranted when the 
impairment is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is noncompensable; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The evidence of record dated from December 1, 1998, as set 
forth above, demonstrates that the veteran's left knee 
disability is most appropriately characterized as moderate.  
The July 2001 VA examination report showed that Lachman's 
test was negative, the knee was cool and not swollen, and 
there was no focal knee tenderness.  In June 2003, there were 
no acute inflammatory signs, crepitance, erythema, swelling, 
effusion, instability, or ankylosis.  There was some 
tenderness, guarding with prolonged movement, and slight 
laxity.  In October 2005, there was no McMurray's, Lachman's, 
or anterior-posterior drawer sign.  The knee was diffusely 
tender with slight effusion, but there was no apprehension 
sign, and the patella did not dislocate or sublux.  
Accordingly, the Board finds that the veteran's left knee 
disability most nearly approximately characterized as a 
moderate impairment of the left knee, meriting a 20 percent 
disability rating under Diagnostic Code 5257, effective from 
December 1, 1998.  The evidence of record supports no more 
than a 20 percent disability rating for moderate instability 
of the left knee during this time period.  With regard to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 relating to pain on 
use, such criteria do not apply to knee disabilities that are 
rated under Diagnostic Code 5257.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

The Board has examined all other diagnostic codes pertinent 
to the knees. There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no current evidence of dislocated 
semilunar cartilage with frequent episodes of "locking" or 
malunion or nonunion of the tibia and fibula.  Diagnostic 
Codes 5258 and 5262 for impairment of the tibia and fibula 
are therefore not for application in this case.

Moreover, the ranges of motion in degrees, as tested on 
medical examinations, do not reflect a degree of impairment 
under the rating schedule that would warrant an increased 
disability rating for the veteran's left knee if rated under 
the limitation of motion codes, at any time since December 1, 
1998.  The veteran consistently had full range of motion of 
the left knee, and at no time did the findings show flexion 
limited to 15 degrees or extension limited to 20 degrees.  
The limitation of motion findings of record do not meet the 
criteria for the assignment of even a noncompensable 
disability rating under Diagnostic Codes 5260 and 5261, which 
would require flexion limited to 60 degrees or extension 
limited to 5 degrees.

While the veteran has complained of pain associated with her 
left knee, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
While she subjectively complained of left knee pain and 
instability, the pathology and objective observations of the 
veteran's behavior during VA examinations do not satisfy the 
requirements for a higher disability rating.  Considering the 
objective evidence that consistently shows no more than 
moderate disability with full range of motion, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 20 percent.  See Johnson, 9 
Vet. App. at 7 (Board need not assign a separate rating for 
functional loss due to pain or weakness when the diagnostic 
code is not predicated on range of motion); Spurgeon v. 
Brown, 10 Vet. App. 194 (1997) (even if a separate rating for 
pain is not required, the Board is still obligated to provide 
reasons and bases regarding application of the regulation). 

While the veteran is competent to report her symptoms, the 
medical findings and applicable laws and regulations do not 
support a higher disability rating.  The Board finds that the 
medical reports prepared by competent professionals, skilled 
in the evaluation of disabilities, are more probative of the 
degree of impairment than the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left knee instability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for left knee instability.  The benefit-of-
the doubt doctrine is inapplicable and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected left knee instability from December 1, 
1998, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


